Simmons, C. J.
Where a person is arrested for a violation of a city ordinance, and upon the trial the city recorder ascertains from the evidence that the accused is probably guilty of a violation of a penal law of the State, it is the duty of the recorder, under the Penal Code, § 927, to commit the prisoner to jail or to require bail for his appearance before a court authorized to try offenses against the penal laws of the State. This section of the code is not violative *243of any provision of the constitution of this State ór of the fourteenth amendment of the constitution of the United States.
Submitted April 21,
Decided April 25, 1902.
Habeas corpus. Before Judge Reid. City court of Atlanta. February 26, 1902.
S. 0. Crane, for plaintiff. E. B. Black, for defendant.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.